    Case 4:20-cv-11367-MFL-DRG ECF No. 9 filed 10/26/20    PageID.18   Page 1 of 1




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


CALVIN ROBINSON,

                     Plaintiff,                     Case No. 20-cv-11367
                                                    Hon. Matthew F. Leitman
v.

MICHIGAN DEPARTMENT OF
JUSTICE, GENESEE COUNTY,

               Defendant.
__________________________________________________________________/

                                    JUDGMENT

         For the reasons stated in the order issued on this date, it is ORDERED and

ADJUDGED that Plaintiff’s Complaint is DISMISSED WITHOUT PREJUDICE

.

                                                    DAVID J. WEAVER
                                                    CLERK OF COURT
                                              By:   s/Holly A. Monda
                                                    Deputy Clerk
Approved:

s/Matthew F. Leitman
MATTHEW F. LEITMAN
United States District Judge

Dated: October 26, 2020
Flint, Michigan
